PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/032,986
Filing Date: 28 Apr 2016
Appellant(s): THE JOHNS HOPKINS UNIVERSITY



__________________
Austin B. Yongye
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1) Claims 55-61, 63-64, 93-94 and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101081206A, in view of Zack et al (WO 2013/177367 A2) and further in view of Zarnitsyn et al (US 2015/0258120 A1).
CN 101081206A disclosed [page 2, 2nd from last paragraph] sustained release microspheres comprising 0.5-70 % sunitinib [abstract], and mixtures of PLA, PEG, PLGA and mPEG-PLGA [page 3, 3rd paragraph]. Said microspheres released sunitinib for over 50 days [abstract]. Administration was by injection needle [page 5, 2nd paragraph] and/or implant [abstract]. The size of the microspheres was 5-400 μm [page 5, 3rd paragraph]. Drug loading (e.g., encapsulation) was disclosed [page 7, 2nd paragraph]. The slow release sunitinib microspheres were effective in treating disorders originating from the eye [claim 10].
Although CN 101081206A disclosed treating disorders originating from the eye, CN 101081206A did not specifically disclose ocular administration and release within the eye, as recited in claim 55; was silent at least 90 % of the microparticles having an average diameter between 1-50 µm, as recited in claim 55.
Zack disclosed slow release microparticles of sunitinib administered by intravitreal injection [page 4, last paragraph; Examples 1 and 3], whereby intravitreal injection was suitable for administration to the eye [page 33, lines 29-30]. In an embodiment, microparticles released at a particular, pre-determined target site (e.g., eye) [page 36, lines 10-12]. Administration was by injection needle [page 28, lines 22-24; page 39, lines 24-29] and/or implant [page 33, line 10; page 34, lines 15 and 23; page 36, line 10].
Since CN 101081206A taught treating disorders originating from the eye, it would have been prima facie obvious to one of ordinary skill in the art to include ocular administration, and release within the eye, within the teachings of CN 101081206A. An ordinarily skilled artisan would have been motivated to include intravitreal injection within the teachings of CN 101081206A, because the said route is suitable for administration to the eye, as taught by Zack [Zack. Examples 1 and 3; page 33, lines 29-30]. An ordinarily skilled artisan would have been motivated to release the active at the target, pre-determined site (e.g., within the eye) in order to treat eye disorders, as taught by Zack [Zack; page 36, lines 10-12].
The combined teachings of CN 101081206A and Zack were silent at least 90 % of the microparticles having an average diameter between 1-50 µm.
Zarnitsyn taught methods and devices for the treatment of ocular diseases [title] comprising polymeric [0211-212] microparticles [abstract] of sunitinib [0175, 0180, 0192] released into the eye and ocular tissue [0070, 0210, 0213], for an extended period (e.g., hours, days, weeks or months) [0069]. Desirably, the microparticles had a D99 of 10 µm or less [0210]. Administration was by injection needle [0099] and/or implant [0216], whereby the size of the particles facilitated delivery and localization into the eye and ocular tissue [0081, 0100-101, 0210, 0233].
It would have been prima facie obvious to one of ordinary skill in the art to include a D99 of 10 µm or less within the combined teachings of CN 101081206A and Zack, as taught by Zarnitsyn. An ordinarily skilled artisan would have been motivated to facilitate delivery and localization of the active into the eye and ocular tissue, as taught by Zarnitsyn [0081, 0100-101, 0210, 0233].
Claim 55 recites at least 90 % of microparticles with an average diameter of 1-50 microns, and release for at least two weeks. 
Claim 59 recites 1-30 microns. 
CN 101081206A disclosed 5-400 μm, and release for over 50 days. Zarnitsyn taught a D99 of 10 µm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
CN 101081206A, in view of Zack and Zarnitsyn, reads on claims 55-61 and 96-97.
Claims 60-61 recite greater than about 10 % sunitinib. Claim 61 further recites 1-50 microns. CN 101081206A disclosed 5-400 μm, and 0.5-70 % sunitinib. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 63 is rendered prima facie obvious because CN 101081206A disclosed [page 5, 4th paragraph] polymer molecular weights at 1,000-15,000 (PEG) and [page 5, last paragraph] 5,000 to 200,000 (PLGA).
Claim 63 recites 45 kDa PLGA and 5 kDa PEG. 
CN 101081206A disclosed polymer molecular weights at 1,000-15,000 (PEG) and 5,000 to 200,000 (PLGA). A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 64 and 93-94 are rendered prima facie obvious because CN 101081206A disclosed [page 3, 8th paragraph] maleate salts (e.g., malic acid salt) of active agents.

2) Claims 62 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101081206A, in view of Zack et al (WO 2013/177367 A2), further in view of Zarnitsyn et al (US 2015/0258120 A1) and further in view of Domb et al (USP 6,007,845 A).
The 35 U.S.C. 103 rejection over CN 101081206A, in view of Zack and Zarnitsyn, has been previously discussed.
Claims 62 and 95 recite 99 % PLGA and 1 % PLGA-PEG. 
CN 101081206A disclosed 30-99 % or more sustained release excipients (e.g., PLA, PLGA, PEG and mPEG-PLGA) [page 2, 2nd to last paragraph].
CN 101081206A differs from the claims in that it is not as specific the amount of polymers, as claimed.
Domb disclosed [title] nanoparticles and microparticles of non-linear hydrophilic-hydrophobic multiblock copolymers. Blends of PLGA-PEG were disclosed [at col 5, lines 15-25; col 6, lines 13-18; col 7, line 60 to col 8, line 4], wherein the polymers where included in a ratio of greater than 0 to up to 100 percent, by weight.
CN 101081206A is not silent the amount of the polymer. For example CN 101081206A disclosed polymers included in the microparticle at 30-99 %. However, the prior art was not as specific as the claimed 99 % PLGA and 1 % PLGA-PEG.
Nonetheless, Domb teaches that polymers are useful in microparticles at greater than 0 to up to 100 %, an amount that overlaps that which is instantly recited. These ingredients, and their amounts, are recognized to have different effects (greater or less formation of the microparticle, as taught by Domb at the abstract and at col 7, line 60 to col 8, line 4) with changing amounts used. Thus, the general condition (the amount) is known, and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the polymers present in the composition taught by CN 101081206A.

3) Claims 55-64 and 93-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of Application 16/357,195.
Claims 55-64 and 93-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of Application 16/357,195.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (sunitinib formulations for use in the treatment of ocular disorders) recited in the claims of the copending applications fall within the genus (sunitinib formulations) recited in the claims of the instant application, and thus read on the instant claims.

(2) Response to Argument

1) The Appellant argued that CN 101081206A (hereinafter referred to as Zou; 22 page English translation provided herewith), Zack and Zarnitsyn do not provide a reasonable expectation of success to producing the claimed subject matter (microparticles containing a blend of hydrophobic and amphiphilic polymers that release sunitinib (or salts thereof) for at least two weeks). Appellant argued that Zou states that identifying slow release excipients must be obtained through a large number of inventive experiments, and a significant amount of inventive labor. Appellant further argued that Zou does not provide guidance to the skilled artisan to arrive at the claimed formulation.
The Examiner responds that the Appellant’s arguments are not convincing. This is because the Appellant’s arguments against Zou are actually Zou’s admission of deficiencies in existing technology. Zou identifies, by pointing to the prior art [section entitled (2) Background Technology], that the selection of slow-releasing materials (e.g., in order to obtain an active drug concentration), requires lots of experimentation. Zou attempts to overcome these prior art deficiencies, stating that the present problems of existing technology demand a prompt solution.
Zou, then, was specifically directed [section entitled Summary of the Invention] to 5-400 µm sized [page 5/22, penultimate paragraph] sustained-release microspheres, effective for release over 50-100 days. Zou’s microspheres comprised 0.5-70 % sunitinib and salts thereof [sunitinib was taught at the abstract as an anticancer agent; amounts of the anticancer agent were taught at claim 1], and mixtures of slow-release materials (e.g., the polymers PLGA, PLA, and PLGA-PEG) [page 4/22, mid-page, around the 7th paragraph].  Zou’s slow release sunitinib microspheres were effective in treating disorders originating from the eye [claim 10].
The Examiner disagrees that a large number of inventive experiments and a significant amount of inventive labor are required for the skilled artisan to arrive at the claimed polymeric microparticle. Contrary to the Appellant’s argument that Zou alludes to a significant amount of labor/experimentation, Zou specifically points to a combination of polymers (e.g., PLGA, PLA, and PLGA-PEG) formulated into microspheres, to effect release (e.g., of 0.5-70 % sunitinib) over time (e.g., 50-100 days).  
Regarding the combination of Zack and Zarnitsyn with Zou, the Examiner disagrees that the ordinarily skilled artisan would not have arrived at the claimed invention within a reasonable expectation of success. Zou did not specifically teach ocular administration, as recited in the instant preamble; but, Zack taught slow release microparticles of sunitinib administered by intravitreal injection [page 4, last paragraph; Examples 1 and 3], whereby intravitreal injection was suitable for administration to the eye [page 33, lines 29-30]. Zack, thereby, cured the deficiency of Zou with regard to “ocular administration”. 
Furthermore, Zou and Zack were silent at least 90 % microparticles with a diameter between 1-50 µm. However, Zarnitsyn taught the treatment of ocular diseases [title] comprising polymeric [0211-212] microparticles [abstract] of sunitinib [0175, 0180, 0192] released into the eye and ocular tissue [0070, 0210, 0213], for an extended period (e.g., hours, days, weeks or months) [0069]. Desirably, the microparticles had a D99 (the diameter of 99 % of the particles) of 10 um or less [0210]. Administration was by injection needle [0099] and/or implant [0216], whereby the size of the particles facilitated delivery and localization into the eye and ocular tissue [0081, 0100-101, 0210, 0233]. Zarnitsyn, thereby, cured the deficiency of the combination of Zou and Zack. The ordinarily skilled  artisan, using Zou’s teachings as a guide, with the combination of Zack and Zarnitsyn, would have a reasonable expectation of success in arriving at the claimed invention (90 % of 1-50 µm sized microparticles formed of PLGA, PLA, and PLGA-PEG encapsulated with > 5 % sunitinib, and released into the eye for at least two weeks).

Appellant argued that Zou teaches the skilled artisan to use a polyphosphate copolymer to create slow release for the treatment of cancer in the body, not in the eye. Appellant cited Zou at the abstract. Appellant argued that Zou is missing critical information related to ocular treatment, and is internally inconsistent, thereby decreasing its credibility to the ordinarily skilled artisan.
The Examiner responds that the Appellant is silent as to what “critical information” is missing from Zou. Nevertheless, the claims are drawn to particles that release within the eye, rather than to ocular treatment. However, Zou taught effective ingredients (e.g., the anticancer agent sunitinib) for the treatment of disorders originating from the eye [claim 10; page 6/22 at the penultimate and last paragraphs]. 
Zou did not specifically teach ocular administration, as recited in the instant preamble; but, Zack taught slow release microparticles of sunitinib administered by intravitreal injection [page 4, last paragraph; Examples 1 and 3], whereby intravitreal injection was suitable for administration to the eye [page 33, lines 29-30]. Zack, thereby, cured the deficiency of Zou with regard to “ocular administration”.

Appellant argued that Zack uses PLGA, a copolymer, not a blend; Zarnitsyn is silent regarding a blend of the specified hydrophobic and amphiphilic polymers.
The Examiner responds that Zack and Zarnitsyn were not relied upon to teach a blend of polymers. Zack was relied upon to teach ocular administration. Zou taught a selection of the claimed polymers, from which the disclosed microparticles were formulated. In fact, Zou specifically taught a combination of PLGA, polylactic acid and polyglycolic acid [page 4/22; mid-page, around the 7th and 8th paragraphs; see also Zou’s Tables 7-8 showing microparticles formed of a combination of polymers, including those which are instantly claimed].

Appellant cited Figueiredo et al (WO 2014/043625) to argue that any possible combination of the many polymers described by Zou will not produce sustained release of sunitinib, as achieved by the claimed microparticles. 
The Examiner responds that the citations to which the Appellant rely (e.g., Figueiredo’s Example 1 and Figure 3) refer to the loading efficiency sunitinib microparticles, where the loading efficiency was influenced by the presence or absence of oleic acid. Importantly, Figueiredo’s microparticles were limited to 35 % or 40 % sunitinib, PLA/PEG, and in vitro release over 0-30 hours; Figueiredo’s microparticles were not further limited by size. 
The Examiner notes that Figueiredo is neither relevant, nor comparative, to the present invention. This is because the instant invention is not strictly limited PLA/PEG (in contrast to Figueiredo); requires in vivo release (in contrast to Figueiredo’s in vitro release); requires release over at least two weeks (in contrast to Figueiredo’s 0-30 hours); and, is further limited to a D90 of 1-50 µm (in contrast to Figueiredo’s particles that are not size limited).

Appellant argued that Zou’s examples were formulated only with hydrophobic polymers, or with blends of hydrophobic polymers.
The Examiner responds that Zou is not limited to the examples, and was relied upon as an entire disclosure. See MPEP 2123 I and II. Furthermore, Zou taught a combination of hydrophobic and amphiphilic polymers, including PLGA, PLA, and PLGA-PEG polymers, as previously discussed. 

The Appellant argued that the Examiner used improper hindsight reasoning, in that the Appellant is left to try each of numerous possible choices until one possibly arrived at a successful result, where Zou gave no direction as to which of many possible choices is likely to succeed.
In response to the Appellant’s argument that the Examiner's conclusion of obviousness was based upon improper hindsight reasoning, the Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the instant disclosure, such a reconstruction is proper.  See MPEP 2145X.A. 
In the instant case, the combined teachings of the art disclose the claimed polymeric particles, active, diameters and release. Primarily, and as previously discussed, Zou taught a combination of PLGA, PLA, and PLGA-PEG formulated into 5-400 μm-sized microspheres, to effect release of 0.5-70 % sunitinib over 50-100 days. Zou did not specifically teach ocular administration; but, Zack taught intravitreal injection, whereby intravitreal injection was suitable for administration to the eye. Zack, thereby, cured the deficiency of Zou with regard to “ocular administration”.  
Zou and Zack were silent at least 90 % microparticles with a diameter between 1-50 µm. However, Zarnitsyn taught microparticles (at least 99 %) with a diameter of 10 um or less. Zarnitsyn, thereby, cured the deficiency of the combination of Zou and Zack. The basis for the claim rejections was not hindsight analysis. Rather, the claims were rejected on a motivation to combine the teachings of Zarnitsyn and Zack with those of Zou, in order to cure Zou’s deficiencies.

Appellant argued that the hindsight approach is not fair to the present highly skilled academic inventors who worked hard to create their formulations to meet the long standing but unmet need in the intraocular drug industry, and to motivate human clinical trials or the patients with ocular disease who need this therapy.
The Examiner disagrees that a hindsight approach was taken in the rejection of the claims, as discussed above. The Examiner also disagrees that the Appellant has presented evidence of longstanding but unmet needs in the ocular drug industry. The Examiner disagrees that the Appellant has presented evidence regarding human clinical trials or patients. Finally, the Examiner responds that the Appellant is silent with regard to what “disease” constitutes “this disease”, and notes that the claims are drawn to polymeric microparticles that release sunitinib within the eye. The claims are neither drawn to diseases, nor patients in need of therapy.

Regarding the teachings of Zou, the Appellant argued that Zou does not disclose a preference for microparticles.
The Examiner responds that Zou is not required to disclose a preference, where (i) Zou was relied upon as an entire disclosure; (ii) nonpreferred and alternative embodiments of Zou also constitute prior art. See MPEP 2123. Nevertheless, Zou taught 5-400 µm sized sustained-release microspheres [page 5/22, penultimate paragraph].

	Appellant argued that there is no specific teaching in Zou to combine the claimed polymers; Zou focuses on four polyphosphate polymers rather than the claimed polymers; Zou is not specific when referring to the active agent to treat an ocular disorder.
The Examiner responds that the Appellant’s allegations against Zou are not true. Zou specifically taught a combination of PLGA, polylactic acid and polyglycolic acid [page 4/22; mid-page, around the 7th and 8th paragraphs; see also Zou’s Tables 7-8 showing microparticles formed of a combination of polymers, including those which are instantly claimed. Furthermore, Zou’s teachings of polymers other than those which are claimed are not excluded by the present invention. 
Regarding Zou’s teaching of an active agent, sunitinib was taught at the abstract. Regarding Zou’s teachings of an active to treat an ocular disorder, the Examiner responds that “treating ocular disorders” is not presently claimed. The claims are drawn to microparticles that release sunitinib within the eye.

Appellant argued that the weight percentage of Zou’s drug is generic and can range from 0.5-70 %; Zou does not disclose how to make the alleged microspheres. Appellant further argued that Zou’s disclosure of 0.01-60 % tyrosine kinase inhibitor does not address how to accomplish loading or manufacturing techniques.
The Examiner responds that Zou’s drug disclosure is not generic. Zou specifically taught sunitinib [abstract] as an anticancer agent. At Zou’s claim 1, there was recited 0.5-70 % of the anticancer agent. Furthermore, Zou’s amounts of the active agent overlap the claimed amount of “greater than or equal to five percent.” Finally, and because the claims are not drawn to methods of manufacture or loading, Zou was not relied upon to teach the ordinarily skilled artisan how to “make” or “load” microspheres.

Appellant argued that Zou is directed to delivery to solid tumors, in contrast to the highly vascularized, immune-privileged eye.
In response to the Appellant's arguments against the references individually, the Examiner responds that one cannot show nonobviousness by attacking references individually, where the rejections were based on combinations of references.  See MPEP 2145. In the instant case, Zou taught treating disorders originating from the eye; however, did not specifically teach ocular administration. Nevertheless, Zack taught intravitreal injection as suitable for administration to the eye. Zack, thereby, cured the deficiency of Zou.

Regarding Zarnitsyn, the Appellant argued that the cited art described several size ranges and polydispersities, without a preference for particles wherein at least 90 % of the microparticles have an average diameter between 1-50 µm. 
The Examiner responds that the prior art is not limited to preferences, as previously discussed, and as cited at MPEP 2123. Nevertheless, Zarnitsyn taught that, desirably, the microparticles (at least 99 %) had a diameter of 10 um or less (previously discussed).

	Appellant argued that the Examiner discounted the value of the Appellant’s discovery of a subset of materials that are capable of effective release of high loadings of sunitinib for at least two weeks.
The Examiner disagrees that evidence has been presented regarding a “discovery” of effective release, or of high loadings of sunitinib.

Appellant argued that Zou’s tests and examples teach away from the presently claimed invention. Appellant argued that not one of Zou’s tests provided any information on what polymer was used, or what the drug loading was, and that none provided the actual data on performance. Appellant argued that of the 31 of Zou’s examples, 16 examples used only polyphosphate polymers, and 13 examples included blends of polyphosphate polymers. Appellant argued that examples 30 and 31 were the only examples that included a PLA or PLGA polymer without a polyphosphate polymer, and that they (examples 30-31) did not include the second component of the instant claims, such that none of Zou’s examples teach the instantly claimed subject matter.
The Examiner disagrees that Zou teaches away from the claimed invention. The Examiner maintains the responses to the Appellant’s arguments over Zou. Furthermore,  Zou’s tests are not required to provide data on performance. Zou was relied upon as an entire disclosure, rather than specific tests or examples, as previously discussed.

Appellant argued that Zou directs a person of ordinary skill in the art to a combination of polymers that is different from the Appellant’s.
The Examiner responds that Zou does not teach any polymer that is excluded by the claims. Furthermore, Zou specifically taught a combination of PLGA, polylactic acid and polyglycolic acid [page 4/22; mid-page, around the 7th and 8th paragraphs; see also Zou’s Tables 7-8 showing microparticles formed of a combination of polymers, including those which are instantly claimed.

Appellant argued that Zarnitsyn’s goal was not intravitreal administration, and that Zarnitsyn’s larger particles (1000 nm or 1 µm) do not diffuse out of the SCS (suprachoroidal space). Further, and regarding claim 96, the Appellant argued that the combination of references teach away from the instant claims, given that Zarnitsyn teaches that intravitreal delivery gives rise to lower bioavailability or side effects.
The Examiner responds that Zack, rather than Zarnitsyn, was relied upon to teach intravitreal administration. And, as the claims are not drawn to diffusion out of the SCS, Zarnitsyn was not relied upon to teach that which is not claimed.
Furthermore, the Examiner disagrees that Zarnitsyn teaches away from intravitreal administration, as alleged. Although Zarnitsyn was not relied upon for a teaching of intravitreal administration, Zarnitsyn cannot reasonably be considered as a teaching away. This is because Zarnitsyn taught [0216] that the “drugs delivered to the human subject can be delivered via intravitreal (IVT) administration (e.g., intravitreal injection, intravitreal implant or eye drops). Methods of IVT administration are well known in the art.” 
Appellant argued that the ordinarily skilled artisan, upon reading Zarnitsyn, could construe that larger particles (average diameters between 1-50 µm) would lead to poor distribution in the eye, and would rather develop smaller particles (20 nm and 100 nm) and not larger microparticles. 
The Examiner responds that what the skilled artisan “could construe” and “would rather develop” appear as mere statements of speculation. At ¶ [0210] of Zarnitsyn, it is stated that “desirably, the microparticles … provide for the controlled release of drug into the suprachoroidal space and surrounding posterior ocular tissue.” “In one embodiment, the drug formulation comprises microparticles having a D99 of about 10 μm or less.” The Examiner maintains that the skilled artisan would be led by Zarnitsyn’s teachings of desirable particles that release into the eye, and are sized at about 10 μm or less.

Appellant argued that Zarnitsyn teaches away from the instant claims, because portions of Zarnitsyn lead a person of ordinary skill in the art to particle sizes that are divergent from the path that was taken by the Appellant.
The Examiner disagrees that Zarnitsyn teaches away from the instant claims. The claims are drawn to at least 90 % of the particles having an average diameter of between one and 50 microns, where the particles release the active agent within the eye. As previously discussed, Zarnitsyn taught particles having a D99 of about 10 μm or less that release drug into the suprachoroidal space and surrounding posterior ocular tissue. It does not appear that the Appellant has identified patentable distinctions between Zarnitsyn and the claimed subject matter. Lastly, the “path” that was taken by the Appellant is not claimed, as the claims are drawn to particles, rather than to processes.

Appellant argued that Li et al (Internal Journal of Pharmaceutics, 2008, 363, 26-39) teaches away from the invention, to which the Examiner responds that Li is not an issue on appeal, and was not relied upon as an obviousness rejection under 35 U.S.C. 103.

2) Regarding the 35 U.S.C. 103 rejection over Domb, the Appellant argued that the cited range of 0-99 % is very broad, and does not point to 99 % PLGA and 1 % PLGA-PEG.
The Examiner responds that Domb taught PLGA, PEG and PLGA-PEG, where the polymers were included therein at ratios of greater than 0 to up to 100 percent by weight [col 5, lines 15-25; col 6, lines 13-18; col 7, line 60 bridging to col 8, line 4]. Domb’s teachings of the claimed polymers at greater than 0 to up to 100 % overlap the instant claim 62 recitation of about 99 % PLGA and 1 % PLGA-PEG. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Regarding claim 96, the Appellant argued that Domb does not cure the deficiencies of Zou, Zack and Zarnitsyn, to which the Examiner responds that claim 96 was not rejected over Domb.

3) Regarding the obviousness-type double patenting rejection, the Appellant will consider filing a terminal disclaimer when the claims in the instant application are otherwise in condition for allowance.
The Examiner responds that patentable subject matter has not been identified in the present application. Absent the filing and approval of a terminal disclaimer, the obviousness-type double patenting rejection stands.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CELESTE A RONEY/
Primary Examiner, Art Unit 1612      
                                                                                                                                                                                                  
Conferees:


/Frederick F Krass/
Supervisory Patent Examiner, Art Unit 1612


/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.